DETAILED ACTION
This is the final Office action and is responsive to the papers filed 06/27/2022.  The amendments filed on 06/27/2022 have been entered and considered by the examiner.  Claims 1-20 are currently pending and examined below.  Claims 1-2, 4-5, 9-11, and 14-15 have been amended.  Claims 18-20 have been added. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and argument filed 06/27/2022 on pages 6-7 regarding claim rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 are persuasive.  Claim rejections under 35 U.S.C. 102(a)(2) and 35 U.S.C. 103 are withdrawn.  However, upon further consideration, a new ground of rejection is made in view of citations in combination below. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 9-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Bonander (US 2021253091 A1) in view of Donald et al. (US 20180056989 A1; hereinafter Donald).

Regarding claim 1, Bonander discloses:
A computer (parking assist system 100; Fig. 1) comprising a processor (controller 102; Fig. 1) and a memory (storage medium; [0059]) storing instructions executable by the processor to: 
actuate movement of a vehicle (vehicle 800; Fig. 8) at a first speed (drives the vehicle 800 at a speed; Fig. 8, [0044]); 
identify a potentially available parking space in a vehicle direction of travel based on first data received from at least one camera (sensors 804 include a camera; Fig. 8, [0056])(scans for free parking spots using sensors 804 including a camera; Fig. 8, [0044], [0056]) of the potentially available parking space; 
then reduce a speed of the vehicle to a second speed that is less than the first speed while receiving second data from at least one proximity sensor (sensors 804 include radar and sonar sensors; Fig. 8, [0056]) of the parking space (decreases the speed of the vehicle 800 next to spot 310 using sensors 804 including radar and sonar sensors; Fig. 3, [0046], [0056]); and 
actuate movement of the vehicle to a parking position (final parking position 304; Fig. 3) in the parking space upon determining that the parking space is available based on the second data from the at least one proximity sensor (detects whether spot 310 is occupied or not based on the sensors 804 including the radar and sonar sensors and maneuvers to a final parking position 304; Fig. 3, [0046], [0056]).

Bonander does not specifically disclose:
identify a potentially available parking space in a vehicle direction of travel based on first data received from at least one camera having a partially occluded view of the potentially available parking space;
receiving second data from at least one proximity sensor having an unoccluded view of the parking space; and
actuate movement of the vehicle to a parking position in the parking space upon determining that the parking space is available based on the second data from the at least one proximity sensor.

However, Donald discloses:
identify a potentially available parking space in a vehicle direction of travel based on first data received from at least one camera having a partially occluded view of the potentially available parking space (data from cameras 30, 30’ for determining a parking space does not consider obstructions, meaning it may be partially occluded by the obstructions; [0052]);
receiving second data from at least one proximity sensor having an unoccluded view of the parking space (data from proximity sensor considering obstructions during the parking movement; [0052]); and
actuate movement of the vehicle to a parking position in the parking space upon determining that the parking space is available based on the second data from the at least one proximity sensor (vehicle control module 42 operates with the steering wheel actuator 52, the brake actuator 54 and the engine and transmission controllers 56 based on the data from the proximity sensor considering the obstructions during the parking movement; [0052]).

Bonander and Donald are considered to be analogous because they are in the same field of parking assistance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonander’s parking assistance including a camera and radar and sonar sensors for controlling speed and determining whether a parking space is available during parking maneuver to further incorporate Donald’s parking assistance including a camera and radar, infrared, ultrasound, optical or other know proximity sensors for the advantage of determining a parking space and whether there are obstructions during parking maneuver which results in better and safer maneuver the vehicle into the parking space (Donald’s [0002]).

Regarding claim 2, Bonander discloses:
wherein the first data is image data from the at least one camera (detects whether spot 310 is occupied or not based on sensors 804 including the camera; Fig. 3, [0043], [0056]), and identifying the potentially available parking space includes applying criteria for shape and pixel area to regions of the first data (it is inherent that the detection of the camera of detecting whether spot 310 is occupied or not is based on information of image data of the camera; Fig. 3, [0043], [0056]).

Regarding claim 3, Bonander discloses:
wherein the at least one proximity sensor includes a plurality of radar or ultrasonic sensors mounted below a beltline of the vehicle (sensors 804 include the radar and sonar sensors below the beltline in front and back of the vehicle 800; Fig. 8, [0056]).

Regarding claim 4, Bonander discloses:
wherein determining that the parking space is available includes determining that the parking space is free of obstacles based on the second data from the radar or ultrasonic sensors (detects whether spot 310 is occupied or not based on sensors 804 including the radar and sonar sensors; Fig. 3, [0043], [0056]).

Regarding claim 5, Bonander discloses:
wherein determining that the parking space is available further includes determining that the parking space is free of markings indicating that parking is prohibited based on third data from the at least one camera mounted to the vehicle (detects information about free parking spots, the type of parking spot, parking area such as streets or obstacles based on sensors 804 including the camera; Fig. 3, [0014]-[0015], [0043], [0056]).

Regarding claim 7, Bonander discloses:
wherein the instructions further include to select one of actuating movement of the vehicle forward into the parking space or actuating movement of the vehicle backward into the parking space based on a selection by an operator of the vehicle (manually selects to park forward or backward; [0043]).

Regarding claim 9, Bonander discloses:
wherein the instructions further include to:
actuate movement of the vehicle forward at least partially past the parking space to a stop position (intermediate position 303; Fig. 3) at the second speed while receiving the second data from the at least one proximity sensor about the parking space (the vehicle 800 decreases speed, and drives forward to and stops at intermediate position 303 pass parking spot 310 using sensors 804 including radar and sonar sensors; Fig. 3, [0046], [0056]); and
actuate movement of the vehicle backward from the stop position to the parking position upon determining that the parking space is available based on the second data from the at least one proximity sensor (the vehicle 800 reverses backwards to the final parking position 304 using sensors 804 including radar and sonar sensors; Fig. 3, [0046], [0056]).

Regarding claim 10, Bonander discloses:
wherein the instructions further include to resume actuating movement of the vehicle forward at the first speed before reaching the stop position upon determining that the parking space is unavailable based on the second data from the at least one proximity sensor (the vehicle drives at the speed and scans for available spots, decelerates to standstill only next to a selected parking spot using sensors 804 including radar and sonar sensors; [0044], [0056]).

Regarding claim 11, Bonander discloses:
wherein the instructions further include to:
actuate movement of the vehicle forward into the parking space at the second speed while receiving the second data from the at least one proximity sensor about the parking space (the vehicle 800 decreases speed, and drives forward into parking spot 510 using sensors 804 including radar and sonar sensors; Fig. 5, [0050], [0056]); and
stop movement of the vehicle at the parking position upon determining that the parking space is available based on the second data from the at least one proximity sensor (the vehicle 800 stops at a final parking position 502 using sensors 804 including radar and sonar sensors; Fig. 5, [0050], [0056]).

Regarding claim 12, Bonander discloses:
wherein the instructions further include to:
stop movement of the vehicle short of the parking position upon detecting an obstacle in the parking space (stops the vehicle 800 at stop position 702 before the parked cars; Fig. 7) or upon detecting markings indicating that parking is prohibited; and
then actuate movement of the vehicle backward out of the parking space (the vehicle 800 reverses backwards to position 703; Fig. 7).

Regarding claim 13, Bonander discloses:
wherein the instructions further include to turn off the vehicle upon reaching the parking position (the vehicle 800 is stopped for parking; [0012]).

Regarding claim 14, Bonander discloses:
A vehicle (vehicle 800; Fig. 8) comprising: 
a vehicle body (vehicle body 800; Fig. 8); 
a propulsion attached to the vehicle body (motor allows the vehicle 800 drive; [0057]); 
a braking system attached to the vehicle body (its inherent because the vehicle 800 stops; [0012]-[0024]); 
a steering system attached to the vehicle body (the vehicle 800 steers; [0057]); 
at least one proximity sensor (sensors 804 include radar and sonar sensors; Fig. 8, [0056]) mounted to the vehicle body; and 
a computer (parking assist system 100; Fig. 1) communicatively coupled to the propulsion, the braking system, the steering system, and the at least one proximity sensor (parking assist system 100 includes sensors 804 and is connected to devices for controlling the motor, the steering, and the gears; [0056]-[0057]); 
wherein the computer is programmed to: 
instruct the propulsion to move the vehicle at a first speed (drives the vehicle 800 at a speed; Fig. 8, [0044]); 
identify a potentially available parking space in a vehicle direction of travel based on first data received from at least one camera (sensors 804 include a camera; Fig. 8, [0056])(scans for free parking spots using sensors 804 including a camera; Fig. 8, [0044], [0056]) of the potentially available parking space; 
then instruct at least one of the propulsion or the braking system to reduce a speed of the vehicle to a second speed that is less than the first speed while receiving second data from the at least one proximity sensor (sensors 804 include radar and sonar sensors; Fig. 8, [0056]) of the parking space (decreases the speed of the vehicle 800 next to spot 310 using sensors 804 including radar and sonar sensors; Fig. 3, [0046], [0056]); and 
instruct at least one of the propulsion, the braking system, or the steering system to move the vehicle to a parking position (final parking position 304; Fig. 3) in the parking space upon determining that the parking space is available based on the second data from the at least one proximity sensor (detects whether spot 310 is occupied or not based on the sensors 804 including the radar and sonar sensors and maneuvers to a final parking position 304; Fig. 3, [0046], [0056]).

Bonander does not specifically disclose:
identify a potentially available parking space in a vehicle direction of travel based on first data received from at least one camera having a partially occluded view of the potentially available parking space; 
receiving second data from the at least one proximity sensor having an unoccluded view of the parking space; and 
instruct at least one of the propulsion, the braking system, or the steering system to move the vehicle to a parking position in the parking space upon determining that the parking space is available based on the second data from the at least one proximity sensor.

However, Donald discloses:
identify a potentially available parking space in a vehicle direction of travel based on first data received from at least one camera having a partially occluded view of the potentially available parking space (data from cameras 30, 30’ for determining a parking space does not consider obstructions, meaning it may be partially occluded by the obstructions; [0052]); 
receiving second data from the at least one proximity sensor having an unoccluded view of the parking space (data from proximity sensor considering obstructions during the parking movement; [0052]); and 
instruct at least one of the propulsion, the braking system, or the steering system to move the vehicle to a parking position in the parking space upon determining that the parking space is available based on the second data from the at least one proximity sensor (vehicle control module 42 operates with the steering wheel actuator 52, the brake actuator 54 and the engine and transmission controllers 56 based on the data from the proximity sensor considering the obstructions during the parking movement; [0052]).

Bonander and Donald are considered to be analogous because they are in the same field of parking assistance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonander’s parking assistance including a camera and radar and sonar sensors for controlling speed and determining whether a parking space is available during parking maneuver to further incorporate Donald’s parking assistance including a camera and radar, infrared, ultrasound, optical or other know proximity sensors for the advantage of determining a parking space and whether there are obstructions during parking maneuver which results in better and safer maneuver the vehicle into the parking space (Donald’s [0002]).

Regarding claim 15, Bonander discloses:
further comprising the at least one camera mounted to the vehicle body facing forward (sensors 804 include a camera and in front of the vehicle 800; Fig. 8, [0056]) and communicatively coupled to the computer, wherein the first data is image data from the at least one camera (detects whether spot 310 is occupied or not based on sensors 804 including the camera; Fig. 3, [0043], [0056]).

Regarding claim 16, Bonander discloses:
wherein the at least one proximity sensor includes a plurality of radar or ultrasonic sensors mounted below a beltline of the vehicle body (sensors 804 include the radar and sonar sensors below the beltline of the vehicle 800; Fig. 8, [0056]).

Regarding claim 18, Bonander discloses:
wherein identifying the potentially available parking space includes determining that the potentially available parking space is free of vehicles (scans for free parking spots using sensors 804 including a camera; Fig. 8, [0044], [0056]).

Bonander does not specifically disclose:
determining that the parking space is available includes determining that the parking space is free of nonvehicle obstacles.

However, Donald discloses:
wherein identifying the potentially available parking space includes determining that the potentially available parking space is free of vehicles (data from cameras 30, 30’ for determining a parking space does not consider obstructions, meaning it may be partially occluded by the obstructions; [0052]), and determining that the parking space is available includes determining that the parking space is free of nonvehicle obstacles (data from proximity sensor considering obstructions during the parking movement; [0052]).

Bonander and Donald are considered to be analogous because they are in the same field of parking assistance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonander’s parking assistance including a camera and radar and sonar sensors for controlling speed and determining whether a parking space is available during parking maneuver to further incorporate Donald’s parking assistance including a camera and radar, infrared, ultrasound, optical or other know proximity sensors for the advantage of determining a parking space and whether there are obstructions during parking maneuver which results in better and safer maneuver the vehicle into the parking space (Donald’s [0002]).

Regarding claim 19, Bonander does not specifically disclose:
wherein identifying the potentially available parking space is performed without using the second data from the at least one proximity sensor, and determining that the parking space is available is performed without using the first data from the at least one camera.

However, Donald discloses:
wherein identifying the potentially available parking space is performed without using the second data from the at least one proximity sensor (data from cameras 30, 30’ for determining a parking space does not consider obstructions, meaning it may be partially occluded by the obstructions; [0052]), and determining that the parking space is available is performed without using the first data from the at least one camera (data from proximity sensor considering obstructions during the parking movement; [0052]).

Bonander and Donald are considered to be analogous because they are in the same field of parking assistance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonander’s parking assistance including a camera and radar and sonar sensors for controlling speed and determining whether a parking space is available during parking maneuver to further incorporate Donald’s parking assistance including a camera and radar, infrared, ultrasound, optical or other know proximity sensors for the advantage of determining a parking space and whether there are obstructions during parking maneuver which results in better and safer maneuver the vehicle into the parking space (Donald’s [0002]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bonander in view of Donald in view of Cohen (US 20200152059 A1).

Regarding claim 6, Bonander and Donald do not specifically disclose: 
wherein the instructions further include to select one of actuating movement of the vehicle forward into the parking space or actuating movement of the vehicle backward into the parking space based on a regulation applying to a parking area including the parking space.

However, Cohen discloses:
wherein the instructions further include to select one of actuating movement of the vehicle forward into the parking space or actuating movement of the vehicle backward into the parking space based on a regulation applying to a parking area including the parking space (directs or reverses the vehicle into a parking spot/area based on a temporal road rule; [0059]).

Bonander, Donald and Cohen are considered to be analogous because they are in the same field of automated assist system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonander and Donald’s assist system to further incorporate Cohen’s road rule for traversing on roads including parking spots/area affected by changes in temporal road rule.  By considering temporal road rules based on traffic changes, vehicles may abide by the temporal road rule when it maneuvers into the parking spots/area, thereby preventing a vehicle accident (Cohen’s [0060]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Bonander in view of Donald in view of Lee (US 20210146836 A1).

Regarding claim 8, Bonander discloses:
wherein the instructions further include to actuate movement of the vehicle forward into the parking space after reducing speed, and to actuate movement of the vehicle backward into the parking space after reducing speed (decreases the speed of the vehicle in the process of parking; [0021]).

Bonander and Donald do not specifically disclose:
wherein the instructions further include to actuate movement of the vehicle forward into the parking space upon determining that a second vehicle is behind the vehicle, and to actuate movement of the vehicle backward into the parking space upon determining that no vehicles are behind the vehicle.

However, Lee discloses:
wherein the instructions further include to actuate movement of the vehicle forward into the parking space after reducing speed upon determining that a second vehicle is behind the vehicle (vehicle 100 parks forward in a parking space when an object such as a vehicle approaches from behind is detected; [0030]), and to actuate movement of the vehicle backward into the parking space after reducing speed upon determining that no vehicles are behind the vehicle (vehicle 100 parks backward in a parking space when no object is detected; [0030]).

Bonander, Donald and Lee are considered to be analogous because they are in the same field of automated assist system.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonander and Donald’s assist system that parks forward or backward to further incorporate Lee’s assist system that parks forward or backward depending on whether there is an approaching object for the advantage of avoiding a collision which results in accident prevention (Lee’s [0030]). 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Bonander in view of Donald in view of Zoratti (US6680689B1).

Regarding claim 17, Bonander discloses:
at least one of the plurality of radar or ultrasonic sensors (sensors 804 include the radar and sonar sensors below the beltline of the vehicle 800; Fig. 8, [0056]). 

Bonander and Donald do not specifically disclose:
wherein at least one of the plurality of radar or ultrasonic sensors is directed sideways.

However, Zoratti discloses:
wherein at least one of the plurality of radar or ultrasonic sensors is directed sideways (remote sensor 10 is a radar sensor and points in a direction perpendicular to the vehicle’s direction of travel; Fig. 1, col. 1, lines 25-49).

Bonander, Donald and Zoratti are considered to be analogous because they are in the same field of vehicle control.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonander and Donald’s vehicle control to further incorporate Zoratti’s sensors in a sideway direction for the advantage of informing potential hazards which results in accident prevention (Zoratti’s col. 1, lines 25-32). 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Bonander in view of Donald in view of Singh (US 20170249840 A1).

Regarding claim 20, Bonander and Donald do not specifically disclose:
wherein the criteria includes the presence of a trapezoidally shaped unoccluded portion of the parking space. 

However, Singh discloses:
wherein the criteria includes the presence of a trapezoidally shaped unoccluded portion of the parking space (estimates the size of the parking space 140 by using trapezoid outline 205 on a region of interest; Fig. 2, [0036]). 

Bonander, Donald and Singh are considered to be analogous because they are in the same field of parking assistance.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bonander and Donald’s parking assistance to further incorporate Singh’s parking assistance that extract features from images for the advantage of detecting parking occupancy and size of the parking space which results better and safer maneuver the vehicle into the parking space (Singh’s [0035]-[0036]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAYSUN WU whose telephone number is (571)272-1528. The examiner can normally be reached Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571)272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.W./Examiner, Art Unit 3665                                                                                                                                                                                                        
/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665